 1                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11                                       Case No. 8:18−cv−01072−JLS−AFM
12                                       ORDER REMANDING CASE
     CHRISTIAN THORSEN
13   NOERGAARD,
14           Petitioner,
15                 v.
16   TAMMY NOERGAARD,
17           Respondent.
18
19
20
21
22
23
24
25
26
27
28
 1         Having reviewed and considered the stipulation of Petitioner Christian Noergaard
 2   (“Petitioner”), pro se, and Respondent Tammy Noergaard (“Respondent”), pro se, IT IS
 3   HEREBY ORDERED THAT:
 4         1.    Respondent’s motion to remand the action back to state court (Dkt. 13),
 5   which is set to be heard on December 7, 2018, is withdrawn as moot.
 6         2.    The action is remanded to Orange County Superior Court, Case. No.
 7   14FL000022 in its entirety and each party shall bear his, her, or its own attorney’s fees,
 8   costs, and expenses.
 9
10    Dated: November 02, 2018
11
12
13                                             HONORABLE JOSEPHINE L. STATON
                                               UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
